                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


ROBERT LEE LEGG, JR.,
IAN MICHAEL CRAMER, and
SHANE STEPHEN HOLBROOK,

Plaintiffs,

v.                                        Case No. 2:16-cv-10546

SOUTH CENTRAL REGIONAL JAIL,
SARGEANT JEROD TERRY,
CORPORAL RYAN WEB, OFFICER HICKS,
and AMINISTRATOR ANTHONY LEONARD,

Defendants.

                   MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on April 5, 2019; and the magistrate judge having recommended

that the court dismiss this matter, without prejudice, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure, and deny as moot

the application of plaintiff Robert Lee Legg, Jr., to proceed without

prepayment of fees and costs; and no objection having been filed to

the Proposed Findings and Recommendation, it is ORDERED that the

findings made in the Proposed Findings and Recommendation of the

magistrate judge be, and they hereby are, adopted by the court and

incorporated herein.
         It is, accordingly, ORDERED that the complaint be, and it

hereby is, dismissed without prejudice.


         The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.



                                    DATED: May 3, 2019




                                2
